THE THIRTEENTH COURT OF APPEALS

                                   13-17-00049-CV


             Samara Portfolio Management, LLC and Joseph Onwuteaka
                                      v.
                                  Neda Zargari


                                 On Appeal from the
                  County Court at Law No 2 of Travis County, Texas
                         Trial Cause No. C-1-CV-11-002550


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

June 14, 2018